               Case 1:19-cv-11214 Document 4-2 Filed 12/06/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE                               Case No.
COMMISSION,

                 Plaintiff,
                                                      ORDER FOR ADMISSION PRO HAC VICE
         vs.

TELEFONAKTIEBOLAGET LM ERICSSON,

                 Defendant.


         The motion of Wendy E. Pearson for admission to practice Pro Hac Vice in the above-

captioned action is granted.

         Applicant has declared that she is a member in good standing of the bar of the state of

California; and that her contact information is as follows:

                         Applicant’s Name: Wendy E. Pearson

                         Firm Name: Securities and Exchange Commission

                         Address: 444 S. Flower Street, Suite 900

                         City/State/Zip: Los Angeles, CA 90071

                         Telephone/Fax: (323) 965-4546 / (213) 443-1904

Applicant having requested Pro Hac Vice to appear for all purposes as counsel for the Securities

and Exchange Commission in the above entitled action;

         IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.



Dated:
                                                      United States District Judge
